DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please cancel claims 55-59. 



Election/Restrictions
This application is in condition for allowance except for the presence of claims 55-59 directed to a group non-elected without traverse.  Accordingly, claims 55-59 been cancelled as shown above. 

Claims 40, 42-48, 51, 52 and 6-62 are allowable. The restriction requirement, as set forth in the Office action mailed on 02/25/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 49, 50, 53 and 54, directed are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 40, 42-54 and 60-62 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks of 14 Jan 2022 were considered and found persuasive.  An updated search of the prior art was performed and the claims were found allowable. As indicated above, claims 49, 50, 53 and 54 were re-joined as requiring all of the features of allowable independent claim 40; and claims 55-59 were cancelled as directed to a non-elected invention, there being no allowable linking claim. 
The combination of features of Applicant’s independent claim 40 are not disclosed and would not have been obvious over the prior art. These features are as follows:

an apparatus comprising: 
a data processing apparatus; 
a memory to store a volumetric data structure in a block of contiguous memory, 
wherein the volumetric data structure is to model a particular volume, the volumetric data structure represents the particular volume at a plurality of levels of detail, a first entry in the volumetric data structure comprises a first set of bits in the block of contiguous memory representing voxels at a first level of detail, the first level of detail comprises the lowest level of detail in the volumetric data structure, values of the first set of bits indicate whether a corresponding one of the voxels is at least partially occupied by respective geometry, 
wherein the volumetric data structure further comprises a number of second entries in the block of contiguous memory, 
each of the number of second entries comprises a respective second set of bits representing voxels at a second level of detail higher than the first level of detail, 
the voxels at the second level of detail represent subvolumes of volumes represented by voxels at the first level of detail, and 
the number of second entries corresponds to a number of bits in the first set of bits with values indicating that a corresponding voxel volume is occupied, 
wherein the first entry and the one or more second entries comprise contiguous entries within the volumetric data structure such that a final bit in the first set of bits immediately precedes a first bit in a first one of the second entries, 
wherein the final bit in the first set of bits indicates whether a final one of the voxels at the first level of detail is occupied, and the first bit in the first one of the second entries indicates whether a first one of the voxels at the second level of detail in the subvolume represented by the first one of the second entries is occupied; and 
circuitry to: identify a first occupied bit in the first set of bits, 
wherein the first occupied bit represents that a corresponding particular voxel at the first level of detail is occupied; 
determine, based on the first occupied bit, that the first one of the second entries immediately succeeds the final bit in the first set of bits in the contiguous memory; 
use the volumetric data structure to identify the geometry within the particular volume; and 
determine a path for physical navigation through the particular volume based on the identified geometry.

	The closest prior art to the above features is of record and discussed at length during prosecution, particularly U.S. Patent No. 9,745,405 to Young, as discussed in multiple official actions. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613